




THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of April 1, 2015,
between George Alexander (“Executive”) and Thermon Holding Corp., a Delaware
corporation (the “Company”).
Whereas, Executive currently serves as the Company’s Executive Vice President,
Global Sales; and
Whereas, subject to the terms and conditions of this Agreement, the Company
desires to employ Executive as a Special Advisor to the President and Chief
Executive Officer; and
Therefore, in consideration for the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which both
parties expressly acknowledge, Executive and the Company agree as follows:
1.Employment. Company hereby agrees to employ Executive as a Special Advisor to
the President and Chief Executive Officer, and Executive accepts such employment
and agrees to remain so employed, upon the terms and conditions stated herein.


2.Term. Executive’s employment under this Agreement shall begin on April 1,
2015, and shall continue thereafter until March 31, 2016 (the “Term”), unless
sooner terminated in accordance with Section 9 below. At the conclusion of the
Term, the parties agree that Executive’s continued service to the Company Group
shall be on the basis of an independent contractor and Executive shall only be
paid for actual service performed on an as needed basis. Such continued service
shall be subject to the terms and conditions of a subsequent consulting
agreement to be mutually agreed upon by Executive and the Company.


3.Duties and Responsibilities. Executive shall perform such duties as are
reasonably assigned to Executive by the Company’s President and Chief Executive
Officer, to whom Executive will report and shall be accountable. Such duties
will include providing assistance on corporate development projects,
transitioning and supporting his successor as Executive Vice President, Global
Sales, and such other duties and responsibilities which may be assigned by the
President and Chief Executive Officer. The foregoing notwithstanding,
Executive’s duties and responsibilities shall not include international travel
without Executive’s prior consent, Executive shall not be responsible for any
direct reports and Executive will not be an executive officer of the Company.
Executive shall faithfully, diligently, and competently perform such services to
the reasonable satisfaction of the Company’s Chief Executive Officer, and
Executive shall devote substantially all of his business time and best efforts,
skill, and attention to the diligent performance and discharge of such duties
and responsibilities. The parties agree that from time to time Executive may
perform some of his duties while not present in the Company's offices, subject
to such conditions as Executive and the President and Chief Executive Officer
may agree.


4.Exclusivity and Conflict of Interest. Executive’s employment with Company
shall be exclusive. Accordingly, during Executive’s employment with the Company,
Executive shall not engage in any business activity other than on the Company’s
behalf without the express prior written approval of the Company’s Board of
Directors. It will not be a violation of this exclusivity provision for
Executive to serve on charitable or civic boards or committees provided that
such activity does not interfere with the performance of Executive’s duties and
responsibilities under this Agreement. Under no circumstance shall Executive
engage in any activity that could create a conflict of interest between
Executive and the Company or its affiliates.


5.Base Salary. For services rendered by Executive on the Company’s behalf during
Executive’s employment, the Company will pay Executive a base salary (“Base
Salary”) at the annual rate of $312,966.16, less customary withholding. The
Company will pay Executive’s pro-rata Base Salary on the Company’s regular
paydays.


6.Incentive Compensation.


(a)Bonus. Executive shall be eligible to receive his annual bonus for the fiscal
year ended March 31, 2015, in accordance with the terms of the Company's bonus
arrangements as in effect for that fiscal year. Executive shall not be eligible
for an annual bonus or additional long-term incentive awards with respect to his
service on or after April 1, 2015.


(b)Options. Executive is the recipient of a Stock Option Agreement and Option
Award Notice with respect to the Company’s common stock dated May 4, 2011
(collectively, the “Option Agreement”). Provided that Executive honors the terms
and conditions of the Option Agreement and of this Agreement, 2,000 options
shall vest and become exercisable on May




--------------------------------------------------------------------------------




4, 2015 per the original terms of the Option Agreement, as long as Executive
remains employed with the Company through such date. The remaining 2,000 options
shall vest and become exercisable on May 4, 2016 per the original terms of the
Option Agreement, subject to Executive’s continued service as an independent
contractor in accordance with the terms and conditions of a subsequent
consulting agreement to be mutually agreed upon by Executive and the Company.


(c)Restricted Stock Units. Executive is the recipient of Restricted Stock Unit
Award Agreements with respect to the Company’s common stock dated August 2,
2012, August 1, 2013 and July 31, 2014 (the “RSU Agreements”). Provided that
Executive honors the terms and conditions of each relevant RSU Agreement and of
this Agreement, 4,563 restricted stock units shall vest per the RSU Agreements
on August 1, 2015, 4,647 restricted stock units shall vest per the RSU
Agreements on August 2, 2015 and 2,507 restricted stock units shall vest per the
original terms of the RSU Agreements on March 31, 2016, as long as Executive
remains employed with the Company through each such date. The remaining 4,563
restricted stock units shall vest on August 1, 2016, subject to Executive’s
continued service as an independent contractor in accordance with the terms and
conditions of a subsequent consulting agreement to be mutually agreed upon by
Executive and the Company.


(d)Performance Units. Executive is the recipient of Performance Unit Award
Agreements with respect to the Company’s common stock dated August 1, 2013 and
July 31, 2014 (each a “PSU Agreement”). Pursuant to the PSU Agreement dated
August 1, 2013, provided that Executive honors the terms and conditions of the
PSU Agreement and of this Agreement, a target award of 4,563 performance units
shall vest per the PSU Agreements on March 31, 2016 and will be earned based on
the level of achievement of the Performance Goal (as defined in the PSU
Agreement) in accordance with the PSU Agreement, as long as Executive remains
employed with the Company through such date. Pursuant to the PSU Agreement dated
July 31, 2014, 50% of the target award of performance units vested on March 31,
2015 and will be earned based on the achievement of the relevant Performance
Goal and 50% of the target award of performance units shall vest per the PSU
Agreements on March 31, 2016 (collectively, the “2014 PSUs”), as long as
Executive remains employed with the Company through each such date. The 2014
PSUs shall be earned in accordance with the PSU Agreement based on the
achievement of the Performance Goal at the end of the Performance Period (as
defined in the PSU Agreement).


7.Vacation and Other Employment Benefits. During Executive’s employment with the
Company, Executive shall be entitled to five weeks (25 days) of personal time
off per calendar year (pro-rated for partial years), taken at times mutually
acceptable to Executive and the Company. Executive may carry over one week of
unused personal time off from one calendar year to another. In addition,
Executive may participate in those other employee benefit plans that the Company
may make generally available to its salaried employees provided that Executive
otherwise meets the eligibility requirements of those plans.


8.Expense Reimbursement. Executive shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket business expenses which
Executive incurs in connection with performing Executive’s duties under this
Agreement, including reasonable business travel and meal expenses. The
reimbursement of all such expenses shall be made in accordance with the
Company’s customary practice and policies (including presentation of evidence
reasonably satisfactory to the Company of the amounts and nature of such
expenses).


9.Termination. Either party may terminate Executive’s employment upon written
notice to the other party.


(a)Should Executive’s employment terminate prior to the end of the Term for any
reason other than by the Company without Cause or by reason of death or
Disability, then the Company shall pay Executive (i) any earned but unpaid
portion of the Base Salary and any accrued but unpaid employment benefit as
required by applicable law, each pro-rated through Executive’s employment
termination date and (ii) for any unreimbursed business expenses incurred by
Executive through Executive’s last day of employment pursuant to Section 8
above. Any options, restricted stock units, or performance units which as of the
date of termination have not yet vested pursuant to Section 6 above shall by
forfeited in accordance with the terms and conditions of the applicable award
agreements.


(b)Should Executive’s employment terminate prior to the end of the Term by the
Company without Cause or by reason of death or Disability, the Company shall pay
Executive or Executive’s estate (i) any earned but unpaid portion of the Base
Salary and any accrued but unpaid employment benefit as required by applicable
law, each pro-rated through Executive’s employment termination date; (ii) any
unreimbursed business expenses incurred by Executive through Executive’s last
day of employment pursuant to Section 8 above; and (iii) Executive’s regular
Base Salary in equal installments in accordance with the Company’s normal
payroll practice for the remainder of the Term subject to the execution, without
revocation, of a waiver and release on or within 30 days following the date of
his separation from service in the form prescribed by the Company. Any options,
restricted stock units, or performance units which as of the date of termination
have not yet vested pursuant to Section 6 above shall be treated in accordance
with the terms and conditions of the applicable award agreements.






--------------------------------------------------------------------------------




(c)Executive’s employment shall terminate at the end of the Term and the Company
shall pay Executive (i) any earned but unpaid portion of the Base Salary and any
accrued but unpaid employment benefit as required by applicable law, each
pro-rated through Executive’s employment termination date and (ii) any
unreimbursed business expenses incurred by Executive through Executive’s last
day of employment pursuant to Section 8 above.


(d)On or before the employment termination date, Executive shall return to the
Company all of its and its affiliates’ property including all of the Company’s
documents, keys, credit cards, computer software, and all copies thereof (except
as otherwise agreed upon by Executive and the Company in a subsequent consulting
agreement). Other than as set forth in this Section 9 or as set forth in a
subsequent consulting agreement, Executive shall not be entitled to any other
compensation or benefits (including any bonus) upon termination of employment.


(e)Unless otherwise agreed to in writing by the Company and Executive prior to
the termination of Executive’s employment, any termination of Executive’s
employment shall constitute an automatic resignation of Executive as an officer
of the Company and each affiliate of the Company, and an automatic resignation
of Executive from the Board of Directors of the Company (if applicable) and from
the board of directors or similar governing body of any affiliate of the Company
and from the board of directors or similar governing body of any corporation,
limited liability entity or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as the Company’s or such affiliate’s designee or other
representative.


(f)For purposes of this Agreement, “Cause” means any of the following, as
reasonably determined by the Company’s Board of Directors and includes: (i) the
commission by Executive of a felony (or a crime involving moral turpitude); (ii)
the theft, conversion, embezzlement or misappropriation by Executive of funds or
other assets of the Company or any of its affiliates or any other act of fraud
or dishonesty with respect to the Company or any of its affiliates (including
acceptance of any bribes or kickbacks or other acts of self-dealing); (iii)
intentional, grossly negligent, or unlawful misconduct by Executive which causes
harm or embarrassment to the Company or any of its affiliates or exposes the
Company or any of its affiliates to a substantial risk of harm or embarrassment;
(iv) the violation by Executive of any law regarding employment discrimination
or sexual harassment; (v) the failure by Executive to comply with any material
policy generally applicable to Company employees, which failure is not cured
within 30 days after notice to Executive; (vi) the repeated failure by Executive
to follow the reasonable directives of any supervisor or the Company’s Board of
Directors, which failure is not cured within 30 days after notice to Executive;
(vii) the unauthorized dissemination by Executive of confidential information in
violation of Section 11 of this Agreement; (viii) any material misrepresentation
or materially misleading omission in any resume or other information regarding
Executive (including Executive’s work experience, academic credentials,
professional affiliations or absence of criminal record) provided by or on
behalf of Executive; (ix) the Company’s discovery that, prior to Executive’s
employment with the Company, Executive engaged in conduct of the type described
in clauses (i) through (iv) above; or (x) any other material breach by Executive
of this Agreement that is not cured within 30 days after notice to Executive.


(g)For purposes of this Agreement, “Disability” means (i) a physical or mental
health condition that causes Executive to be unable to perform his essential job
functions for at least 90 consecutive days or for 120 days during any 180 day
period, or (ii) that Executive is receiving long term disability benefits under
any policy, plan, or program.


10.Patents, Copyrights, Trademarks, and Other Property Rights. Any and all
inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company’s or its affiliates’ business (whether
or not patentable), discovered, developed, or learned by Executive during his
employment with the Company or used by the Company or its affiliates in the
conduct of their respective businesses are the sole and absolute property of
Company and are “works made for hire” as that term is defined in the copyright
laws of the United States. The Company is the sole and absolute owner of all
patents, copyrights, trademarks, and other property rights to those items and
Executive will fully assist the Company to obtain the patents, copyrights,
trademarks, or other property rights to all such inventions, improvements,
discoveries, formulas, technology, business strategies, management,
administration, and accounting systems, processes, or computer software.
Executive has been notified by the Company and understands that the foregoing
provisions of this Section 10 do not apply to an invention for which no
equipment, supplies, facilities, confidential, proprietary, or trade secret
information of the Company or its affiliates was used and which was developed
entirely on Executive’s own time, unless the invention: (a) relates to the
business of the Company or its affiliates or to their actual or demonstrably
anticipated research and development, or (b) results from any work performed by
Executive for the Company or its affiliates.


11.Non-Disclosure and Use of Confidential and Proprietary Information. The
Company’s employment of Executive has resulted and will result in Executive’s
exposure and access to confidential and proprietary information, to which the
Company agrees to continue to provide Executive after this Agreement becomes
effective, that includes (among other things) the Company’s and its affiliates’
formulas, processes, administration and accounting systems, computer software,




--------------------------------------------------------------------------------




customer lists, vendor lists, due diligence files, financial information,
technology, business strategies, business track record, and personal information
about the Company’s and its affiliates’ owners, directors, officers, and
employees, which information is of great value to the Company, its affiliates,
their owners, Directors, officers, and employees. Executive shall not, other
than on the Company’s behalf, at any time during Executive’s employment with the
Company and thereafter, make available, divulge, disclose, or communicate in any
manner whatsoever to anyone including any person, firm, corporation, investor,
member of the media, or entity, any such confidential or proprietary
information, or use any such confidential or proprietary information for any
purpose other than on the Company’s behalf, unless authorized to do so in
writing by Company’s Chairman of the Board of Directors, required by law or
court order, or such information has become publicly available other than by
reason of a breach by Executive of this Section 11 or of another individual’s or
entity’s violation of an obligation not to disclose such information. Should
Executive be required by law or court order to disclose such confidential or
proprietary information, Executive shall give the Company’s Chairman of the
Board of Directors reasonable notice so as to allow the Company sufficient
opportunity to challenge such application of the law or court order, or to
otherwise attempt to limit the scope of such disclosure. This Agreement applies
to all confidential and proprietary information of the Company and its
affiliates, regardless of when such information is or was disclosed to
Executive.


12.Restrictive Covenants. During Executive’s employment with the Company and for
a period of one (1) year after the termination of that employment, Executive
agrees to not, directly or indirectly, other than on the Company’s behalf:


(a)Engage or participate, in any country in the world in which the Company does
business or has begun to formulate a plan to do business during the term of
Executive’s employment with the Company, as an owner, partner, member,
shareholder, independent contractor, employee, consultant, agent, advisor or
(without limitation by the specific enumeration of the foregoing) otherwise in
any business involving a Competitive Business Activity (as defined below),
provided that nothing in this Section 12 shall prevent Executive from owning
less than five percent (5%) of any class of publicly traded securities of any
such business so long as such investment is passive and Executive has no other
involvement with the issuer of such securities. For purposes of this Agreement,
“Competitive Business Activity” means the design, engineering, manufacture or
sale of heat tracing systems  (for example, products involving the application
of external heat to pipes, vessels, instruments or other equipment for the
purposes of freeze protection, process temperature maintenance, environmental
monitoring or surface snow and ice melting, heat tracing equipment, heat tracing
tubing bundles, and heat tracing control systems), heat tracing system
consultation, heat tracing system installation, and heat tracing system
maintenance;


(b)Solicit any customer or potential customer of the Company or any of its
affiliates that Executive had contact with during the term of his employment
with respect to the sale or provision of any Competitive Business Activity that
the Company or its affiliates manufactured, sold, or was in the process of
developing during Executive’s employment with the Company. For purposes of this
subsection 12(b), (i) a customer means any individual or entity to which the
Company or any of its affiliates sold products or rendered services within the
24 month period immediately preceding Executive’s employment termination date,
and (ii) potential customer means any individual or entity to which the Company
or any of its affiliates solicited (or had active plans to solicit) within the
12 month period that immediately preceded Executive’s employment termination
date; or


(c)Induce or assist in the inducement of any individual or independent
contractor (including sales representatives or agents) to terminate or otherwise
limit their relationship with the Company or any of its affiliates.
The period of time in which Executive is required to act, or refrain from
acting, pursuant to this Section 12 shall be tolled (shall not run) for so long
as Executive is in breach of any of Executive’s obligations thereunder.
13.Non-Disparagement. At no time shall Executive, directly or indirectly, ever
make (or cause to be made) any disparaging, derogatory or other negative or
false statement regarding the Company, its affiliates, their products, services,
practices, policies, operations, owners, directors, officers, partners,
employees, sales representatives, or agents. The Company shall direct the
members of its Board of Directors and its senior executives to not make (or
cause to be made) at any time, directly or indirectly, any disparaging,
derogatory or other negative or false statement regarding Executive.


14.Injunctive Relief. Executive acknowledges and agrees that the covenants
contained in Sections 10 - 13 above are reasonable in scope and duration, do not
unduly restrict Executive’s ability to engage in Executive’s livelihood, and are
necessary to protect the Company’s legitimate business interests (including
without limitation, the protection of its confidential and proprietary
information). Without limiting the rights of the Company to pursue any other
legal and/or equitable remedies available to it for any breach by Executive of
the covenants contained in Sections 10 - 13 above, Executive acknowledges that a
breach of those covenants would cause a loss to the Company for which it could
not reasonably or adequately be compensated by damages in an action at law, that
remedies other than injunctive relief could not fully compensate the Company for
a breach of those covenants and that, accordingly, the Company shall be entitled
to injunctive relief (without the requirement of posting a bond or other
security) to prevent any breach or continuing breaches of Executive’s




--------------------------------------------------------------------------------




covenants as set forth in Sections 10 - 13 above. It is the intention of the
parties that if, in any action before any court empowered to enforce such
covenants, any term, restriction, covenant, or promise is found to be
unenforceable, then such term, restriction, covenant, or promise shall be deemed
modified to the extent necessary to make it enforceable by such court to the
fullest extent possible. If any provision of this Agreement (including without
limitation Sections 10 - 13) is held invalid or unenforceable for any reason
(after any such modification or limitation pursuant to the preceding sentence,
as applicable), such provision will be ineffective only to the extent of such
invalidity or unenforceability without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


15.The Company’s Disclosure to Executive’s Prospective or Subsequent Employers.
Executive expressly authorizes the Company to disclose this Agreement, any
provision hereof, or any other policy or agreement between the Company and
Executive to Executive’s prospective or subsequent employers.


16.Mandatory Mediation. Other than disputes involving the covenants and
obligations set forth in Sections 10 - 13 above which may be directly filed in a
court of competent jurisdiction, Executive and the Company agree that all other
disputes and claims of any nature that Executive may have against the Company
including all statutory, contractual, and common law claims (including all
employment discrimination claims), and all other disputes and claims of any
nature that the Company may have against Executive, will be submitted
exclusively first to mandatory mediation in a mutually agreed-upon location,
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association or under such other rules or under the auspices
of such other organization as the parties may mutually agree. All information
regarding the dispute or claim or mediation proceedings, including any mediation
settlement, shall not be disclosed by Executive, the Company, or any mediator to
any third party without the written consent of the Company’s Chairman of the
Board of Directors and Executive.


17.Assignment. The services rendered by Executive to the Company are unique and
personal. Accordingly, Executive may not assign any of the rights or delegate
any of the duties or obligations under this Agreement. This Agreement is
enforceable by the Company and its affiliates and may, upon written notice to
Executive, be assigned or transferred by the Company to, and shall be binding
upon and inure to the benefit of, any parent, subsidiary or other affiliate of
the Company or any entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company.


18.Clawback Right. Notwithstanding any other provisions of this Agreement, any
payments or benefits provided under this Agreement shall be subject to recovery
or clawback by the Company under any clawback policy adopted by the Company
whether before or after the Effective Date of this Agreement.


19.Notices. All notices hereunder shall be in writing and shall be delivered by
hand, by facsimile (or photo or other electronic means), by local messenger or
by reputable overnight courier. Notices shall be deemed given: (1) when
received, if delivered by hand or local messenger; (2) when sent, if sent by
facsimile, photo or other electronic means during the recipient’s normal
business hours; (3) on the first business day after being sent, if sent by
facsimile, photo or other electronic means other than during the recipient’s
normal business hours; and (4) one business day after being delivered to a
reputable overnight courier for next day delivery. A notice delivered by
facsimile, photo or other electronic means shall only be effective on the date
set forth above, however, if the notice is also given by hand, local messenger
or courier no later than two business days after its delivery by facsimile,
photo or other electronic means. All notices shall be addressed as follows: (1)
if to the Company: Thermon Holding Corp., 100 Thermon Drive, San Marcos, Texas
78666, Attention: Chief Executive Officer; fax (512) 754 2424; (2) if to
Executive: George Alexander, to the home address last shown on the records of
the Company; or (in each case) to such other addresses or addressees as may be
designated by notice given in accordance with the provisions of this Section 19.


20.Waiver. The Company’s waiver of a breach by Executive of any provision of
this Agreement or failure to enforce any such provision with respect to
Executive shall not operate or be construed as a waiver of any subsequent breach
by Executive of any such provision or of any other provision or of the Company’s
right to enforce any such provision or any other provision with respect to
Executive. No act or omission of the Company shall constitute a waiver of any of
its rights hereunder except for a written waiver signed by the Company’s
Chairman of the Board of Directors.


21.Governing Law. This Agreement shall in all respects be governed by the
substantive laws of the State of Texas without regard to its or any other
state’s conflict of law rules.


22.Amendment. The terms of this Agreement may be modified only by a writing
signed by both Executive and the Company’s Chief Executive Officer.






--------------------------------------------------------------------------------




23.Post-Employment Effectiveness. Executive expressly acknowledges that Sections
10 - 27 of this Agreement remain in effect after the termination of Executive’s
employment with Company.


24.Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
purposes of the separation pay exemption, each installment paid to Executive
under this Agreement shall be considered a separate payment. In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement. To the extent any amounts under this Agreement are
payable by reference to Executive’s “termination of employment” such term and
similar terms shall be deemed to refer to Executive’s “separation from service,”
within the meaning of Section 409A of the Code. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service, then to the extent any amount payable under this Agreement (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s separation
from service and (iii) under the terms of this Agreement would be payable prior
to the six-month anniversary of Executive’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of Executive’s death.
In addition, each payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, which is conditioned upon Executive’s
execution of a release and which is to be paid during a designated period that
begins in a first taxable year and ends in a second taxable year shall be paid
in the second taxable year. Any reimbursement payable to Executive pursuant to
this Agreement shall be conditioned on the submission by Executive of all
expense reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement during a
calendar year shall not affect the amount of expenses eligible for reimbursement
during any other calendar year. The right to any reimbursement pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.


25.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the matters described
herein, and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties, including, without
limitation, the Second Amended and Restated Employment Agreement and any other
employment or severance arrangement.


26.Counterparts; Facsimiles. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one agreement. A facsimile, photo or other electronic copy
of this Agreement (or any counterpart hereof) shall be deemed to be an original.


27.Construction. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement. This Agreement shall not be construed strictly against the drafter
(and any rule of construction to that effect shall not be applied).


* * * * * * *


[Remainder of page intentionally blank]
















--------------------------------------------------------------------------------




EXECUTIVE AND THE COMPANY EACH REPRESENT AND WARRANT THAT EACH HAS READ THIS
AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
George Alexander
 
THERMON HOLDING CORP.
 
 
 
/s/ George Alexander
 
By: /s/ Rodney Bingham

Name: Rodney L. Bingham
Its: President & Chief Executive Officer
























































































[Signature Page - Employment Agreement]


